DETAILED ACTION
Response to AFCP 2.0 Request
	This is in response to the After Final Consideration Pilot request filed May 10, 2021. The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The results of the updated search and/or completed additional consideration are all of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2015-250124 filed December 22, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WO publication of PCT/JP2016/005079 filed December 8, 2016.
Claim Status
Claims 1, 3, 7, and 12-18 are amended by applicant. Claim 6 is amended by examiner’s amendment. Claims 1-18 are allowed. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 lines 18-20 “the oxide”.
Claim 1 lines 24-25 “an oxide selected from any one of a) to e) described above”.
Claims 3 and 7 line 15 “subjecting a steel sheet to coating treatment”.
Claims 3 and 7 line 19 “then hot-dip galvanizing treatment is performed”.
Claims 3 and 7 line 17 “the galvanized steel sheet”.
Claims 12-18 lines 2-4 “after the hot-dip galvanizing treatment is performed, alloying treatment that heats the resultant steel sheet at higher than 460°C to lower than 570°C is performed”.
Claim Interpretation
In claim 1 lines 21-22 “a position 50% or less of a total thickness of the zinc coated layer” with respect to the amount of oxide being 60% or more is being interpreted in light of the specification and the method of making the claimed galvannealed steel sheet as requiring the presence of the oxide at some amount of thickness such that the position is necessarily more than 0%.
In claim 1 line 27 “a position 5 µm or less from the surface” with respect to the amount of oxide being 0.040 g/m2 or less in terms of an amount of O is being interpreted in light of the specification and the method of making the claimed galvannealed steel sheet as requiring the presence of the oxide at some amount of extension such that the position is necessarily more than 0 um. 
In claims 3 and 7 lines 5, 10, and 13 “a heating step…of heating the steel sheet at…”is being interpreted as requiring heating to within the claimed temperature ranges. In heating step A the steel sheet is heated to 60-250°C and in heating steps B and C the steel sheet is heated to 550-700°C. 
In claims 4 and 8 lines 4-5 “to heat the steel sheet at a temperature of 550°C to 700°C” is being interpreted as requiring heating to a temperature range of 550-700°C where the claimed substeps are performed successively at this temperature range. 
	The applicant persuasively argues on page 8 of the remarks filed January 26, 2021 that claims 4 and 8 lines 4-5 “to heat the steel sheet at a temperature of 550°C to 700°C”require the claimed substeps to be performed successively at the temperature range of 550-700°C as supported by [0071] of the PG Publication.
In claims 6 and 12-18 lines 3-4 “alloying treatment that heats the resultant steel sheet at higher than 460°C to lower than 570°C is performed” is being interpreted as requiring the alloying treatment at higher than 460°C and lower than 570°C.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaya Sharma on May 19, 2021.
The application has been amended as follows. 
Please amend claims 6 and 12-18 as follows:
6. The method for producing the Mn-containing galvannealed steel sheet according to claim 3, wherein  the alloying treatment galvanized 
12. The method for producing the Mn-containing galvannealed steel sheet according to claim 7, wherein the alloying treatment heats the galvanized steel sheet at higher than 460°C to lower than 570°C 
13. The method for producing the Mn-containing galvannealed steel sheet according to claim 4, wherein the alloying treatment heats the galvanized steel sheet at higher than 460°C to lower than 570°C 
14. The method for producing the Mn-containing galvannealed steel sheet according to claim 8, wherein the alloying treatment heats the galvanized steel sheet at higher than 460°C to lower than 570°C 
15. The method for producing the Mn-containing galvannealed steel sheet according to claim 5, wherein the alloying treatment heats the galvanized steel sheet at higher than 460°C to lower than 570°C 
16. The method for producing the Mn-containing galvannealed steel sheet according to claim 9, wherein the alloying treatment heats the galvanized steel sheet at higher than 460°C to lower than 570°C 
17. The method for producing the Mn-containing galvannealed steel sheet according to claim 10, wherein the alloying treatment heats the galvanized steel sheet at higher than 460°C to lower than 570°C 
18. The method for producing the Mn-containing galvannealed steel sheet according to claim 11, wherein the alloying treatment heats the galvanized steel sheet at higher than 460°C to lower than 570°C 
Related Art
Isobe (US 6,087,019)
	Isobe teaches a plated steel sheet (1:4-7) by retaining an iron oxide layer in a steel sheet plated without removing the iron oxide layer (1:52-56, 5:18-35) where the iron oxide layer is formed during final finish rolling (5:8-17). Isobe is silent to the presence of Mn in the oxide.
Bertrand (US 2010/0186854)
	Bertrand teaches a galvannealed steel sheet ([0001]) oxidized in a direct flame furnace to form an internal oxide that is a complex oxide of at least one of Si oxide, Al oxide, and Mn oxide ([0023], [0044]) that also includes a layer of Fe oxide ([0048], [0049]). Bertrand is silent to an oxide including Fe and Mn in both the zinc coated layer and the steel sheet surface layer with features as instantly claimed. 
Kariya (US 2013/0280551)
	Kariya teaches a galvanized steel sheet ([0001]) with an inner oxidation amount of Fe and Mn on a surface layer of the steel sheet within 100 um in a steel sheet side depth up to 0.060 g/m2 ([0015], [0018]). Kariya is silent to Fe and Mn oxide in the zinc coating layer. The process control of Kariya to form the oxide ([0032]) is also different than that pf the instant invention.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to the product of claim 1 the prior art of record does not teach or suggest either alone or in combination a Mn-containing galvannealed steel sheet comprising 3.0 to 8.0 mass% Mn with a Zn coated layer comprising a combination of Fe, Mn, and oxide as described in a) to e) of claim 1 where the oxide has a total amount of 0.01-0.100 g/m2 in terms of an amount of O, a ratio of Mn/Fe in mass% of 0.10 to 10.00, a cross-sectional area fraction of 60% or more in a range from a surface of the zinc coated layer to a position 50% or less of a total thickness of the zinc coated layer, and an oxide of at least one selected from Fe and Mn in a surface layer in an amount of 0.040 g/m2 or less and more than 0 in terms of an amount of O, the surface layer extended from a surface of the steel sheet underlying the zinc coated layer to a position 5 um or less from the surface in combination with a galvannealed sheet, composition, and zinc coating weight as recited in claim 1.
With respect to the processes of claims 3 and 7 the prior art of record does not teach or suggest either alone or in combination a method for producing the Mn-containing galvannealed sheet of claim 1 comprising a heating step A of heating to 60-250°C for 10-60 seconds in an atmosphere of 1.0-5.0 vol% O2, 10-30 vol% H2O, and a balance of N2, CO2, CO, and H2 in combination with heating steps B and C, hot-dip galvanizing, and annealing.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735